                        Case 4:12-cr-00208-YGR Document 77 Filed 03/29/21 Page 1 of 2

  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                            Steven Nelson                                     )    USDC Case Number: CR-12-00208-001 YGR
                                                                              )    BOP Case Number: DCAN412CR00208-001
                                                                              )    USM Number: 17108-111
                                                                              )    Defendant’s Attorney: Hanni Fakhoury (AFPD)

  THE DEFENDANT:
         admitted guilt to violation of charge(s): One and Two of the petition dated January 21, 2021.
         was found in violation of charges(s): Three and Four to which he conceded No Contest and the Court found sufficient
         evidence to prove the charges.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                         Violation Ended
   One                            Failure to Participate in Substance Abuse Testing and Treatment             November 5, 2020
   Two                            Use of a Controlled Substance                                               November 5, 2020
   Three                          New Law Violation                                                           January 20, 2021
   Four                           Possession of a Firearm                                                     January 20, 2021
  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         Charge ______ is dismissed on motion of the United States.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  3/22/2021
   Last Four Digits of Defendant’s Soc. Sec. No.: 1621                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1971
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Yvonne Gonzalez Rogers
   Vallejo, California                                                            United States District Judge
                                                                                  Name & Title of Judge

                                                                                  3/29/2021
                                                                                  Date Signed
                      Case 4:12-cr-00208-YGR Document 77 Filed 03/29/21 Page 2 of 2

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Steven Nelson                                                                                      Judgment - Page 2 of 2
CASE NUMBER: CR-12-00208-001 Judge’s Initial

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Twenty (20) months of custody with no term of supervision to follow.

       The Court makes the following recommendations to the Bureau of Prisons: To a facility as close to the Bay Area as possible.

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am         pm      on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________          am        pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
